             Case 2:18-cr-00294-RSM Document 91 Filed 12/11/20 Page 1 of 1



 1                                                                Chief Judge Ricardo S. Martinez
 2

 3

 4
                            UNITED STATES DISTRICT COURT FOR THE
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     UNITED STATES OF AMERICA,
 7                                                     NO. CR18-294-RSM
                             Plaintiff,
 8                                                     ORDER GRANTING MOTION TO SEAL
            v.                                         APPENDIX B TO MOTION FOR
 9                                                     SENTENCE REDUCTION
     MARINA BONDARENKO,
10
                             Defendant.
11

12
            This matter came before the Court on the motion of the Defendant, Marina Bondarenko,
13
     for an order sealing Appendix B to her Motion for Sentence Reduction Pursuant to 18 U.S.C. §
14
     3582(C)(1)(A)(i). The foregoing contains medical records containing confidential and sensitive
15
     information. Accordingly, the documents should be secured from public access until further
16

17   order by the Court.

18          IT IS HEREBY ORDERED that the motion is GRANTED.
19          Dated this 11th day of December, 2020.
20

21

22
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
23

24   Presented by:

25   /s/ Cooper Offenbecher
     Cooper Offenbecher
26   Attorney for Defendant Marina Bondarenko
     Allen, Hansen, Maybrown & Offenbecher, P.S.

                                                                            Allen, Hansen, Maybrown
      ORDER GRANTING MOTION TO SEAL – 1                                        & Offenbecher, P.S.
                                                                          600 University Street, Suite 3020
      [United States v. Bondarenko, CR18-294-RSM]                            Seattle, Washington 98101
                                                                                   (206) 447-9681
